Name: Council Regulation (EEC) No 3805/85 of 20 December 1985 adapting, on account of the accession of Spain and Portugal, certain Regulations relating to the wine sector
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  plant product;  beverages and sugar;  Europe
 Date Published: nan

 Avis juridique important|31985R3805Council Regulation (EEC) No 3805/85 of 20 December 1985 adapting, on account of the accession of Spain and Portugal, certain Regulations relating to the wine sector Official Journal L 367 , 31/12/1985 P. 0039 - 0043 Spanish special edition: Chapter 03 Volume 40 P. 0041 Portuguese special edition Chapter 03 Volume 40 P. 0041 COUNCIL REGULATION (EEC) N ° 3805/85of 20 December 1985adapting, on account of the accession of Spain and Portugal, certain Regulations relating to the wine sectorTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 (2) thereof, Having regard to the proposal from the Commission, Whereas, on account of the accession of Spain and Portugal, certain technical adaptations have to be made to the following Regulations in the wine sector: - Council Regulation (EEC) N ° 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) N ° 3307/85 (2), - Council Regulation (EEC) N ° 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) N ° 3311/85 (4), - Council Regulation (EEC) N ° 340/79 of 5 February 1979 determining the types of table wines (5), - Council Regulation (EEC) N ° 347/79 of 5 February 1979 on general rules for the classification of vine varieties (6), as last amended by the Act of Accession of Greece, - Council Regulation (EEC) N ° 354/79 of 5 February 1979 laying down general rules for the import of wines, grape juice and grape must (7), as last amended by Regulation (EEC) N ° 2633/85 (8), - Council Regulation (EEC) N ° 355/79 of 5 February 1979 laying down general rules for the description and presentation of wines and grape musts (9), as last amended by Regulation (EEC) N ° 1898/85 (10), - Council Regulation (EEC) N ° 358/79 of 5 February 1979 on sparkling wines produced in the Community anddefined in item 13 of Annex II to Regulation (EEC) N ° 337/79 (11), as last amended by Regulation (EEC) N ° 3310/85 (12), - Council Regulation (EEC) N ° 460/79 of 5 March 1979 on direct cooperation between the competent bodies in the Member States regarding the downgrading of quality wines produced in specified regions (13), as last amended by the Act of Accession of Greece, - Council Regulation (EEC) N ° 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine-making (14), as last amended by Regulation (EEC) N ° 2687/84 (15), - Council Regulation (EEC) N ° 3309/85 of 18 November 1985 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines (16); Whereas Article 268 (2) (a) of the Act of Accession of Spain and Portugal provides that, for quality liqueur wines produced in specified regions, coming from Portugal, the Community of Ten shall reduce its basic duties in three instalments as from 1 March 1986; whereas it is therefore necessary to derogate from the second subparagraph of Article 261 (2) so that the definition of liqueur wines contained in Annex I, Chapter XIV, (e) to the said Act is applicable as from the same date; Whereas pursuant to Article 2 (3) of the Treaty of Accession of Spain and Portugal, the institutions of the Communities may adopt, before accession, the measures referred to in Article 396 of the Act, HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) N ° 337/79 is hereby amended as follows: 1. the second subparagraph of Article 4 (1) (c) shall be replaced by the following: 'Where the application of the aforementioned rules results in the number of average prices to be used being less than eight in the case of table wine of type R I, less than seven in the case of wine of type R II and less thaneight in the case of wine of type A I, the eight, seven and eight lowest prices respectively shall be used. However, if the total number of average prices established is lower than the said figures, all the average prices established shall be used.'; 2. Article 15 (3) shall be replaced by the following: '3. During any wine-growing year, the quantity of table wine covered by the measures referred to in paragraph 1 or paragraph 2 may not exceed 5 million hectolitres and, from the 1986/1987 year, 6,2 million hectolitres.'; 3. in Article 30c (1), the second subparagraph shall be replaced by the following: 'The abovementioned statement: (a) shall be drawn up for the following geographical units: - in Germany: the wine-growing regions defined in accordance with Article 3 of Regulation (EEC) N ° 338/79; - in France: the departments; - in Italy: the provinces; - in Greece: the "nomoi''; - in Spain: the provinces and regions; - in Portugal: the regions; - in the other Member States concerned: their entire national territory; (b) shall be broken down as specified in Article 2 (2) (B) of Regulation (EEC) N ° 357/79.'; 4. Article 30f shall be replaced by the following: 'Article 30fBy way of derogation from Articles 30 (1) and 30b (3), rights for new vine planting on areas intended for the production of quality wines psr acquired by 1 May 1984 in the Community of Ten and by 31 December 1985 in Spain may be exercised: - until 31 August 1984, and in Spain until 31 August 1986, without restriction; - from 1 September 1984, and in Spain from 1 September 1986, subject to confirmation from the Member State concerned. Such confirmation may concern only quality wines psr for which an authorization has been granted by the Commission according to the procedure provided for in Article 67.'; 5. in Article 31 (3), (a) shall be replaced by the following: '(a) vine varieties belonging, on 31 December 1976, to varieties temporarily authorized, must be carried out: - before 31 December 1979 in the case of varieties obtained from interspecific crossings (direct producer hybrids), - before 31 December 1983 in the case of other varieties. The dates given above shall be postponed, for Greece, until 31 December 1984, and, for Spain, until 31 December 1990 and 31 December 1992 respectively;'. 6. in Article 40, the second subparagraph of paragraph 2 shall be replaced by the following: 'The quantity of wine normally produced shall be determined from: - the quantities produced during a reference period to be determined antedating the 1980/81 wine-growing year, or, for Spain, antedating the 1984/1985 wine-growing year; - the quantities of wine put to traditional uses.'7. in Article 41, the first subparagraph of paragraph 6 shall be replaced by the following: '6. The buying-in price for 1985/1986, 1986/1987 and 1987/1988 of the table wines to be delivered for compulsory distillation shall be fixed according to the quantities to be distilled and: - where the total quantity for distillation is equal to or less than 10 million hectolitres or, from the 1986/1987 wine-growing year, 12,5 million hectolitres, it shall be equal to 50 % of the guide price of each of the types of table wines; - where the total quantity for distillation is more than 10 or, respectively, 12,5 million hectolitres, it shall be equal to the percentage of the guide price of each of the types of table wines which results from the weighted average of the percentage referred to in the first indent applied to the first 10 million or, respectively, the first 12,5 million hectolitres, and 40 % of the guide price of each of the types of table wines, applied to the quantities exceeding those levels.'8. In Article 44, paragraph 2 (b) shall be replaced by the following: '(b) 300 milligrams per litre for: - wines qualifying for the description "Spaetlese'', in accordance with Community provisions; - quality white wines psr entitled to the registered designations of origin Bordeaux supÃ ©rieur, Graves de Vayres, CÃ ´tes de Bordeaux St-Marcaire, PremiÃ ¨res ^Cotes de Bordeaux, Ste-Foy Bordeaux, ^Cotes de Bergerac (whether or not followed by thedescription "CÃ ´tes de Saussignac''), Haut Montravel CÃ ´tes de Montravel, Rosette; - quality white wines psr entitled to the registered designations of origin Allela, La Mancha, Navarra, PenedÃ ©s, Rioja, Rueda, Tarragona e Valencia,'. 9. Article 45 (1) shall be replaced by the following: '1. The volatile acid content may not exceed: - 18 milliequivalents per litre for partially fermented grape must; - 18 milliequivalents per litre for white and rosÃ © wines and, until 31 December 1989 at the latest, for the products of a "coupage'' of white wine with red wine on Spanish territory; - 20 milliequivalents per litre for red wines.'10. in Article 49, paragraph 2, (a) shall be replaced by the following: (a) where such grapes belong to: - varieties obtained from interspecific crossings (direct producer hybrids), until 31 December 1979 and, in Spain, until 31 December 1990; - other varieties, until 31 December 1983, provided that such varieties have been classified as temporarily authorized before 31 December 1976 and, in Spain, until 31 December 1992;'. 11. in Annex II, the following shall be added to point 12, as amended by point (e) of Chapter XIV of Annex I to the Act of Accession: 'This point shall apply from 1 March 1986 in the Community as constituted on 1 January 1986.'Article 2The following shall be added to Article 16 (2) of Regulation (EEC) N ° 338/79: '(f) Spain: "DenominaciÃ ³n de origen'' and "DenominaciÃ ³n de origen calificada''; (g) Portugal, from the start of the second stage: "DenomianaÃ §Ã £o de origem'' "DenomianaÃ §Ã £o de origem controlada'' and "IndicaÃ §Ã £o de proveniÃ ªncia regulamentada''.'Article 3Regulation (EEC) N ° 340/79 is hereby amended as follows: 1. Article 1 shall be replaced by the following: 'Article 1The types of red table wine shall be as follows: (a) red table wine, other than that referred to under (c), with an actual alcoholic strength by volume of not less than 10 % vol and not more that 12 % vol; it shall be known as "type R I''; (b) red table wine, other than that referred to under (c), with an actual alcoholic strength by volume of not less than 12,5 % vol and not more than 15 % vol; it shall be known as "type R II''; (c) red table wine from vine varieties of the "Portugieser'' type; it shall be known as "type R III''.'2. in Article 2, point (a) shall be replaced by the following: '(a) white table wine, other than that referred to under (b) and (c), with an actual alcoholic strength by volume of not less than 10 % vol and not more than 13 % vol; it shall be known as "type A I''.'Article 4The following is herby added to Article 3 (1) of Regulation (EEC) N ° 347/79: '- the province and the region for the Kingdom of Spain, - the region for the Portuguese Republic.'Article 5Article 2 (3) of Regulation (EEC) N ° 354/79 is hereby replaced by the following: '3. This Regulation shall not apply to the following liqueur wines: - port, Madeira and SetÃ ºbal muscatel falling within subheadings 22.05 C III a) 1 and b) 1 and C IV a) 1 and b) of the Common Customs Tariff, - Tokay (Aszu and Szamorodni) falling within subheadings 22.05 C III a) 1 and b) 2 and C IV a) 1 and b) 2 of the Common Customs Tariff and Boberg liqueur wine accompanied by a certificate of designation or origin.'Article 6Regulation (EEC) N ° 355/79 is hereby amended as follows: 1. in Article 2: (a) the following shall be added to paragraph 1: '(f) in the case of table wines obtained in Spain by mixing red wines with white wines, the words "vino tinto de mezcla'' in Spanish territory.'; (b) paragraph 2 (a) shall be replaced by the following: '(a) a statement as to whether the wine is red, rosÃ © or white or, in the case of Spain, a mixture of red table wine and white table wine;'; (c) paragraph 3 (i) shall be replaced by the following: '(i) the words: - "Landwein'' for table wines originating in Germany and in the province of Bolzano in Italy; - "vin de pays'' for table wines originating in France or in Luxembourg; - "vino tipico'' for table wines originating in Italy, including the province of Bolzano; - "onomasÃ ­a katÃ ¡ parÃ ¡dosh (appellation traditionelle)'', "oÃ ­nikÃ ³w topikow (vin de pays)'', for table wines originating in Greece; - "vino de la tierra'' for table wines originating in Spain; - "vinho de mesa regional'' from the beginning of the second stage for table wines originating in Portugal; provided that the producer Member States concerned have laid down rules for the use of these descriptions. These rules shall provide that these terms be used in conjunction with a specific geographical reference and reserved for table wines meeting certain production requirements, particularly as regards vine varieties, minimum natural alcoholic strength by volume and organoleptic characteristics. For table wines marketed in their territory and described in accordance with the preceding subparagraph, Member States may authorize the replacement of the words referred to in the first subparagraph by the corresponding words in one or more of their official languages.'2. in the first subparagraph of 4 (3), the first indent shall be replaced by the following: '- either with the name of a production area of another table wine to which the Member State concerned has ascribed one of the terms "Landwein'', "vin de pays'', "vino tipico'', "onomasÃ ­a katÃ ¡ parÃ ¡dosh (appellation traditionnelle)'', "oÃ ­now topikÃ ³w (vin de pays)'', "vino de la tierra'', or, from the beginning of the second stage, "vinho de mesa regional'','. 3. in Article 9(a) paragraph 1 (a) and (b) shall be replaced by the following: '(a) the words "table wine'' or, for table wines produced in Spain by mixing red table wine and white table wine, the words "vino tinto de mezcla''; (b) a statement as to whether the wine is red, rosÃ © or white or, in the case of Spain, a mixture of red table wine and white table wine;'; (b) paragraph 2 (e) shall be replaced by the following: '(e) as appropriate, the terms "Landwein'', "vin de pays'', "vino tÃ ­pico'', "onomasÃ ­a katÃ ¡ parÃ ¡dosh (appellation traditionelle)'', "oÃ ­now topikÃ ³w (vin de pays)'', "vino de la tierra'' and, from the beginning of the second stage, "vinho de mesa regional'', or corresponding terms in an official Community language;'. 4. the second subparagraph of Article 13 (6) shall be replaced by the following: 'Indication of one of the specific traditional expressions referred to in Article 16 (2) (a), (b), (c), (e) or (f) of Regulation (EEC) N ° 338/79 may only be given in the official language of the Member State of origin. The same shall apply from the beginning of the second stage as regards indication of one of the specific traditional expressions referred to in Article 16 (2) (g) of the aforementioned Regulation.'Article 7Regulation (EEC) N ° 358/79 is hereby amended as follows: 1. the Annex shall be replaced by the following: 'ANNEXList of the varieties of vine from which quality sparkling wines of the aromatic tpye may be obtained: Aleatico N, Brachetto N, Clairette, Freisa N, Gewuerztraminer, GirÃ ² N, Huxelrebe, MacÃ beu, Bourboulenc, Malvasia de Sitges, Malvasia Grossa B, Malvasia de Rioja B, Mauzac blanc and rosÃ ©, Monica N, MosxofÃ ­lero (Moscofilero), Muscats (all), Perle, Prosecco, Scheurebe.'; 2. with effect from 1 September 1986, the term 'Picpoul' shall be inserted in the Annex after the term 'Perle'. Article 8Article 3 (2) of Regulation (EEC) N ° 440/79 shall be replaced by the following: '2. Each Member State shall notify the Commission, by 30 April 1979 at the latest, of the names and addressesof the bodies authorized to downgrade a quality wine psr. This notification shall be given by the Hellenic Republic on the date of its accession and by the Kingdom of Spain by 1 March 1986 at the latest. The Commission shall publish the names and addresses of the competent bodies in conjunction with the detailed rules of application.'. Article 9The following subparagraph is hereby added to Article 24 (1) of Regulation (EEC) N ° 2179/83: 'The date referred to in the second subparagraph shall be postponed, in the case of Spain, until 1 March 1986 and, in the case of Portugal, until the first day of the second stage.'. Article 10The first subparagraph of Article 5 (3) of Regulation (EEC) N ° 3309/85 is hereby replaced by the following: '3. Product type as determined by the residual sugar content referred to in Article 3 (1) (c) shall be indicated by one of the following terms understandable in the Member State or third country of destination in which the product is offered for direct human consumption: - "extra brut'' or "extra herb'': if the residual sugar content is between 0 and 6 g/l; - "brut'' or "herb'': if the residual sugar content is less than 15 g/l; - "extra dry'' or "extra trocken'': if the residual sugar content is between 12 and 12 g/l; - "sec", "trocken'', "secco'' or "asciutto'', "dry'', "toer'', "ihrÃ ³w'' or "seco'': if the residual sugar content is between 17 and 35 g/l; - "demi-sec'', "halbtrocken'', "abboccato'', "medium-dry'', "halvtoer'', "hmÃ ­hrow'', "semi seco'' or, from the beginning of the second stage, "meio seco'': if the residual sugar content is between 33 and 50 g/l; - "doux'', "mild'', "dolce'', "sweet'', "soed'', "glyk ´yw'', "dulce'' or, from the beginning of the second stage, "doce'': if the residual sugar content is more than 50 g/l.'Article 11This Regulation shall enter into force on 1 March 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1985. For the CouncilThe PresidentR. STEICHEN(1) OJ N ° L 54, 5. 3. 1979, p. 1. (2) OJ N ° L 320, 29. 11. 1985, p. 1. (3) OJ N ° L 54, 5. 3. 1979, p. 48. (4) OJ N ° L 320, 29. 11. 1985, p. 21. (5) OJ N ° L 54, 5. 3. 1979, p. 60. (6) OJ N ° L 54, 5. 3. 1979, p. 75. (7) OJ N ° L 54, 5. 3. 1979, p. 97. (8) OJ N ° L 251, 20. 9. 1985, p. 3. (9) OJ N ° L 54, 5. 3. 179, p. 99. (10) OJ N ° L 179, 11. 7. 1985, p. 1. (11) OJ N ° L 54, 5. 3. 1979, p. 130. (12) OJ N ° L 320, 29. 11. 1985, p. 19. (13) OJ N ° L 58, 9. 3. 1979, p. 1. (14) OJ N ° L 212, 3. 8. 1983, p. 1. (15) OJ N ° L 255, 25. 9. 1984, p. 1. (16) OJ N ° L 320, 29. 11. 1985, p. 9.